Citation Nr: 9916605	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an increased evaluation for post operative 
residuals of a lumbar fusion due to an L4 burst fracture with 
bilateral quadriceps weakness, femoral nerve neuropathy, and 
compensatory scoliosis, currently rated at 30 percent 
disabling.

2.	Entitlement to an increased evaluation for residuals of a 
left calcaneal fracture, currently rated at 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 1989 
and from July 1993 to April 1994. 

This appeal arose from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

During the pendency of the appeal, the BVA, in an October 
1998 decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 


FINDING OF FACT

The veteran's left calcaneal fracture residuals are not 
productive of more than a moderate deformity of the os 
calcis. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left calcaneal fracture are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran fractured his left calcaneus in a 1993 
parachuting accident.  He was separated from active duty due 
to residuals stemming from this accident.

At a March 1996 VA examination the veteran reported that 
while he had fractured his left calcaneus he could still heel 
walk, toe walk, and squat.  There was no pain on palpation of 
the heel of the foot.  Foot supination and pronation were 
normal.  The veteran was reported to have undergone an open 
reduction of this fracture with the pin being pulled out 
eight months later.  The only subjective complaints were heel 
pain with cold, damp weather and some discomfort when 
running.  The calcaneus appeared compressed which the 
examiner indicated showed a loss of heel volume.  X-ray study 
revealed a healed calcaneus fracture.  The diagnosis was 
residual status post open reduction of a left heel calcaneal 
fracture with volume loss in the heel of the left foot, and 
discomfort when running, and in cold, damp weather.

On VA examination in May 1997, the veteran that his fracture 
had been set and a rod was placed for several months and 
subsequently removed.  He stated that when he his heel struck 
the ground he had pain involving the whole heel.  He also 
stated that he experienced pain when he toed off.  When 
walking and placing pressure on the toes the appellant stated 
that his foot was weak and he did not have the power to go 
forward, especially when walking fast.  There was reported to 
be no pain with non-weight bearing activities, including 
sitting and lying.  The veteran indicated that this fracture 
had affected his standing as the left heel was shorter, which 
necessitated that he keep the left leg straight while the 
right knee was bent.  He stated that this was awkward.  He 
indicated that he was not able to walk or run due to the heel 
pain.  He reported that he was given some type of heel 
insert, but he did not wear a heel lift.  On physical 
examination of the left foot, including the heel, there was 
no swelling, erythema, tenderness or allodynia.  There was a 
posterior heel callous.  The left malleolus was noted to be 
about 0.5 centimeters closer to the bottom of the heel 
compared to the right side in the standing position.  Ankle 
dorsiflexion was to 10 degrees, plantar flexion was to 40 
degrees, eversion was to 12 degrees, and inversion was to 25 
degrees.  Range of motion was accomplished without pain.  Leg 
lengths, measured from the anterior superior iliac spine to 
the lateral malleolus on the left side were 93 centimeters 
and, to the medial malleolus, 91 centimeters.  Measured from 
the umbilicus on the left side, the length was 99.5 
centimeters and, on the right side, the length was 100 
centimeters.  With regard to strength, big toe extension was 
noted to be 5/5.  Ankle dorsiflexion was reported to be 5/5.  
The veteran was noted to be able to walk on his heels and 
toes.  His ankle reflexes were reported to be 2.  Without 
assistive devices, it was indicated that his gait was non-
antalgic.  The veteran was able to squat and return to the 
upright position.  X-ray revealed a mid-calcaneal fracture 
with no displacement.  The diagnosis was status post left 
calcaneal fracture.  

In February 1998, Alec B. Helner, CMT, stated that the 
veteran had obtained an orthotic to correct both the leg 
length discrepancy, borne of both the left calcaneal and rami 
fractures, and left foot pronation.  This, in concert with 
the myofascial release of the left iliotibial structures, 
restored to a great degree the pelvic balance and more 
symmetrical load bearing.  Asymmetrical stretching and 
strengthening were noted to also have restored balance.

On VA examination in February 1998, the veteran was reported 
to be wearing a heel lift which he felt was needed due to 
sole pain.  With regard to DeLuca factors  the examiner 
indicated that prolonged standing increased pain in the left 
heel.  On physical examination, the calcaneus was reported to 
be nontender to palpation over the inferior aspect.  
Neurologically, deep tendon reflexes were noted to be 2 plus 
and symmetric at the lower extremities in the knees and 
ankles.  Babinski's signs were absent.  There were no sensory 
deficits.  The examiner indicated that prolonged standing led 
to a 25 percent diminishment of excursion, strength, speed, 
coordination, and endurance.  The diagnosis was status post 
calcaneus fracture.   

At his April 1999 BVA travel hearing, the veteran testified 
that his disability had improved after leaving the hospital, 
and after prolonged periods of time sitting at work, his 
condition stabilized.  However, he stated that he still felt 
that more improvement was possible with further 
rehabilitation.  The veteran testified that listing was a big 
problem.  He elaborated that the fusion of three of his 
vertebrae, being just slightly left of the rami, and his left 
calcaneus heel fracture, all combined to cause listing for 
which he had to frequently compensate.  On a scale of 1 to 
10, he indicated that he would rate pain or fatigue at the 
minimum of 2 or 3 when not sitting too long, but after 
sitting for a longer period of time, or jogging for a mile or 
less, he experienced a lot of pain.  The veteran testified 
that his physical health was far from what it had been before 
the parachute accident in the service.  He indicated that, as 
an architect, he was required to do a lot of sitting at the 
computer or a drafting table, and also a lot of walking 
around at job sites.  

The veteran testified that he had a lot of weight-bearing 
problems as a far as standing straight or putting pressure on 
the right leg to compensate for the length of the left leg.  
He reported that he had to constantly adjust his body to 
balance it.  Due to his listing, he reported problems with 
scoliosis and muscle fatigue on the right side of the body, 
causing tightening and weakness in some muscles.  He reported 
that walking a little less than a mile, or 10 or 15 minutes, 
caused fatigue and, therefore, pain, because he had to arch 
his back to hold himself up.  In regard to his calcaneal 
fracture, the veteran testified that, depending on the 
weather, he experienced heel pain.  He indicated that he 
experienced pain in the mornings, and left foot pain when the 
weight of his body rolled to the ball of his foot and the 
heel went up.  The veteran stated that the length of the left 
leg was shorter than the right leg due to at least two 
fractures, including the rami fracture, which brought the 
whole leg into the pelvis, and the heel fracture itself, 
which when reset, did not have as much of an arch.  There 
were reported to be two fractures together, leading to an 
overall shortness of the left leg.  He indicated that his 
left leg was about an inch shorter than the right leg.  He 
indicated that he used a left foot orthotic.  He testified 
that the atrophy was more severe in the left lower extremity 
than the right.  He stated that he missed a day a month from 
work due to his disabilities.     

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate this claim have been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

According to Diagnostic Code 5273, a moderate deformity of 
the os calcis warrants a 10 percent evaluation and a marked 
deformity of the os calcis warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a.  

On review of the record, the Board is of the opinion that an 
increased evaluation for the veteran's left heel disorder is 
not warranted.  In this respect, the evidence of record, 
specifically the February 1998 VA examination, does not 
demonstrate more than a moderate heel disability.  In this 
respect, the calcaneus was nontender to palpation over the 
inferior aspect, neurological deep tendon reflexes were 
symmetric in the lower extremities at the knees and ankles, 
and there were no sensory deficits.  Most importantly, x-ray 
studies showed no evidence of a marked os calcis deformity.  
While the Board has taken into account the VA examiner's 
finding that DeLuca factors were present upon examination of 
the veteran, the above findings demonstrate that the 
appellant does not meet even the minimum requirements for a 
10 percent disability evaluation under Diagnostic Code 5273.  
Hence, the Board must conclude that in awarding a 10 percent 
disability evaluation, the RO has already taken into account 
any pain and loss of motion associated with the veteran's 
left heel disorder during flare-ups.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
an increased evaluation for the veteran's left heel disorder. 

In denying an increased rating for his left heel disorder, 
the Board, as indicated above, considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998) as interpreted in DeLuca.  
Significantly, however, a higher evaluation is not warranted 
for pain as there is no competent evidence of such 
symptomatology as left heel disuse atrophy or left heel 
incoordination as would be expected to be associated with 
painful pathology warranting a rating higher than that 
currently assigned.  Accordingly, this regulation does not 
provide a basis for a higher evaluation of this service-
connected disability.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a left calcaneal 
fracture is denied.     


REMAND

The veteran is requesting an increased evaluation for post 
operative residuals of a lumbar fusion due to an L4 burst 
fracture with bilateral quadriceps weakness, femoral nerve 
neuropathy, and compensatory scoliosis.  At his April 1999 
travel Board hearing, the veteran testified that he had been 
receiving ongoing treatment from Alec B. Helner, CMT.  A 
review of the record reveals that Mr. Helner, in a February 
1998 statement, indicated that he had been treating the 
veteran since September 1997.  Unfortunately, however, the 
February 1998 statement is the only record in the claims 
folder from Mr. Helner.  Hence, the RO should request all 
additional medical records from him from September 1997 to 
the present.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should contact the veteran and 
request that he provide the complete 
address of Alec B. Helner, CMT.  
Following receipt of any response, the 
veteran's treatment records from 
September 1997 to the present should be 
requested. 

Following completion of the foregoing, the RO should review 
the claims file to ensure that all of the foregoing 
development has been completed in full.  If the requested 
development is not in complete compliance with the 
instruction provided above, appropriate action should be 
taken.  The purpose of this REMAND is to protect the 
appellant's right to due process and to fulfill the duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or 

unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 
  DeLuca v. Brown, 8 Vet. App. 202 (1995).

